DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/220has been entered.
 

Response to Arguments

3.	Applicant's arguments filed 5/17//22 have been fully considered but they are not persuasive.  
As to the rejection of claims 1-21 under 35 U.S.C. 103 as being unpatentable over Zhao et al. US Patent Application Publication 2008/0217809,  Applicant argues Zhao does not teach or suggest absorbent articles having conforming features comprising long fiber networks comprising about 15% to about 50% by weight of long fibers as claimed in amended claim 1.  As sated in the previous rejection, Zhao incorporates by references Richards et al. USPN 5607414 who teaches an absorbent having thermoplastic long fibers (col. 9, line 65 through col. 10, line 11; col. 12, lines 1-17 and 43-49).  Richards further teaches the amount of thermoplastic fibers in the web comprises from about 5 to about 90%, most preferably from about 10 to about 30% thermoplastic material (col. 10, line 66 through col. 11, line 5, which can include the thermoplastic long fibers described above. 
Applicant further argues even if, arguendo, a prima facie case of obviousness is established, it has been overcome by the showing of unexpected results in the specification. Unexpected results are demonstrated in the specification regarding the ability of a web constructed from a material having a long fiber network to withstand meso-scale processing. These results are apparent when comparing FIGS. 15A-15C to FIGS. 12A-12B. The examiner understands Applicant is comparing the figures of the present invention.  The arguments are directed to the benefits of longer fibers which is taught in Richards as discussed above.  Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. 

4.	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., depressions in the composite that do not extend through the thickness of the composite) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. US Patent Application Publication 2008/0217809.  

As to claim 1, Zhao teaches a disposable absorbent article 10 having a longitudinal centerline L and a lateral centerline T (Figure 1), the disposable absorbent article further comprising: a topsheet 26; a backsheet 22; an absorbent core 20 disposed between the topsheet 26 and the backsheet 22 (Figure 1; paragraphs 0062, 0064, 0065); 

a first plurality of conforming features in at least the absorbent core (paragraphs 0091-0092) or a combination of the absorbent core and the topsheet, at least a portion of the conforming features comprising a depression 86, wherein the depression comprises a depression centerline bisecting a length and/or width of the depression, a first strut 84 forming a first sidewall of the depression opposite a second sidewall of the depression formed by a second strut 84 (Figure 8; paragraph 0093).  Zhao does not specifically teach that neither of the first strut or second strut extend longitudinally and/or laterally beyond the depression centerline by more than 0.75 mm.  However, Zhao teaches the dimensions of the rib-like elements 84 (struts) and unformed regions 72/86 (depressions) can be varied to provide void volume in an absorbent core such that the core has greater permeability and can handle gushes of fluid more effectively (paragraph 0091).  One having ordinary skill in the art would be able to determine through routine experimentation the dimensions needed for desired fluid handling properties.  Zhao teaches web 70 as a portion of an airlaid core that has a continuous network of conforming features 72, 84 and are in a contacting relationship with the topsheet (Figure 8, paragraphs 0091-0092).  Zhao further incorporates by reference (paragraph 0063) Richards et al. USPN 5607414 who teaches an absorbent having long fibers (col. 9, line 64 through col. 10, line 11; col. 12, lines 1-17 and 43-49). It would be obvious to modify Zhao with a long fiber network since an airlaid core having bicomponent long fibers is a known type of material used in the same environment and for the same purpose, as an absorbent core.   Richards further teaches the amount of thermoplastic fibers in the web comprises from about 5 to about 90%, most preferably from about 10 to about 30% thermoplastic material (col. 10, line 66 through col. 11, line 5, which can include the thermoplastic long fibers described above. 

As to claims 2, 11, and 12, Zhao teaches the disposable absorbent article of claim 1, further comprising a fluid management layer 24 disposed between the topsheet 26 and the backsheet (Figure 1; paragraph 0068), and wherein the first plurality of conforming features is comprised by the combination of the absorbent core, the fluid management layer, and the topsheet – where Zhao teaches the processed web is a layered structure (paragraphs 0068-0069), and used as an absorbent core and a secondary topsheet and absorbent core (paragraphs 0068-0069 0139, 0143). 

Zhao further teaches the absorbent article of claim 1 has the following claimed components: Claims 3, 8 and 17 - the absorbent core is unitary airlaid absorbent core (paragraphs 0060, 0063) comprising a plurality of cellulosic fibers and super absorbent particles (paragraphs 0060-0061). Zhao incorporates by reference (at paragraph 0063) Richards USPN 5607414 who teaches a unitary absorbent core layer (Richards col. 11, lines 20-30).  Claims 4, 9, and 18 - the fluid management layer comprises an airlaid material comprising a plurality of cellulosic fibers (paragraphs 0060, 0063). +
Claims 5, 10, and 19. The disposable absorbent article of claim 2, wherein the absorbent article comprises a coformed absorbent core comprising continuous fibers - where Zhao teaches the web comprises a combination of fibers and process including meltblown and cellulose fibers, known in the art as coform.  For example, Poruthoor et al. US  2012/0157952 teaches term ‘coform’ refers to a blend of meltblown fibers and absorbent fibers (Poruthoor paragraph 0040). 

As claims 6 and 7, Zhao teaches a caliper less than 5mm (paragraph 0061). 

As discussed above, Zhao teaches the same materials for the absorbent core, topsheet, fluid management layer, and backsheet as disclosed in the present invention.  Zhao does not teach the specific material properties of the absorbent article listed below:

a ratio of bending stiffness to wet recovery energy is less than 13. 
a ratio of bending stiffness to wet recovery energy that is less than 15 as measured by the three point bending test and the bunch compression test as described herein. 

a ratio of bending stiffness to caliper is less than 15. 


ratio of bending stiffness to caliper of less than 5. 

ratio of bending stiffness to caliper of 4 or less. 
residual fluid in the top 0.5 mm of less than 200 .mu.l as measured by the NMR mouse method. 

residual fluid in the top 0.5 mm of less than 7 .mu.l and a free fluid acquisition time of less than 100 seconds as measured by the NMR mouse method and the Free Fluid Acquisition tests, respectively. 

blot to caliper ratio of less than 11, or less than 19


a wet recovery energy of at least 0.4 mJ, as measured by the bunch compression test described herein.

a ratio of bending stiffness to wet recovery energy that is less than 4 as measured by the three point bending test and the bunch compression test as described herein. 

However, it is reasonable to expect the invention of Zhao to achieve these material properties if subjected to the same material testing parameters since the article of Zhao is comprised of the same materials and meets the construction limitations as the present invention.  It would have been obvious to one having ordinary skill in the art at the time the invention was originally filed to have applied the same testing procedures with the expectation of the same results since the same materials are used in the invention of Zhao. As to claim 14, the fluid management layer 24 (secondary topsheet) comprises staple length fibers – where Zhao teaches the air laying process involves staple fibers (paragraph 0108). As to claim 15, the fluid management layer is hydroentangled or needlepunched (paragraph 0106). As to claims 13 and 16, Zhao teaches the fluid management layer 24 comprises cellulose fibers and a plurality of bondable fibers (paragraph 0115), wherein the absorbent core 20 comprises a first basis weight and the bondable fibers comprise a second basis weight, wherein the second basis weight is at least 25 percent of the first basis weight – the examiner interprets the claim as the fluid management layer has a basis weight that is at least 25% of the absorbent core basis weight.  Zhao teaches an example where the secondary topsheet (fluid management layer) comprising spunbond polypropylene a bondable fiber and having a basis weight of about 22 gsm, laminated to an airlaid web comprising cellulosic fibers and binder fibers having a basis weight of 60gsm (paragraph 0115). The basis weight of the fluid management layer is at least 25% of the absorbent core layer.  As to claim 21, the topsheet comprises a hydrophobic nonwoven material (paragraphs 0065, 0067). Zhao incorporates by reference (Zhao paragraph 0073) Noel et al. USPN 
5439458 who teaches a topsheet having  a basis weight of more than 20 gsm (Noel col. 8, line 66 through col. 9, line 5).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781